 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 7

 8
     FAN YANG, an individual,                            CASE NO. 2:17-cv-07745 CAS
 9                                                       (RAOx)
10
                    Plaintiff,
     vs.                                                 STIPULATED PROTECTIVE
11                                                       ORDER
12   HUNG ERN TOH, an individual; BARR
     CONSULTING AND HOLDINGS, INC.,
13   a California corporation; BARR
14   HOLDINGS, LLC; a Nevada Limited
     Liability Company, BEVERLY HILLS
15   ESCROW, a California Corporation,
16   DOES 1-10
17            Defendants.
     LIPING ZHANG, an individual,                        CASE NO. 2:17-cv-06161 CAS
18                                                       (RAOx)
19                  Plaintiff,
     vs.                                                 STIPULATED PROTECTIVE
20                                                       ORDER1
     HUNG ERN TOH, an individual; BARR
21   CONSULTING AND HOLDINGS, INC.,
22   a California corporation; BARR
     HOLDINGS, LLC; a Nevada Limited
23   Liability Company, BEVERLY HILLS
24   ESCROW, a California Corporation,
     DOES 1-10
25
                    Defendants.
26

27
     1
28    This Stipulated Protective Order is substantially based on the model protective order provided
     under Magistrate Judge Rozella A. Oliver's Procedures.

                                      STIPULATED PROTECTIVE ORDER
 1   1.    A. PURPOSES AND LIMITATIONS
 2         Discovery in these actions is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11         B. GOOD CAUSE STATEMENT
12         This action is likely to involve financial, confidential, personal, private,
13   and/or proprietary information for which special protection from public disclosure
14   and from use for any purpose other than prosecution of this action is warranted.
15   Such confidential and proprietary materials and information consist of, among
16   other things, escrow files, confidential business or financial information,
17   information regarding confidential business practices, or other confidential or
18   commercial information (including information implicating privacy rights of third
19   parties), information otherwise generally unavailable to the public, or which may
20   be privileged or otherwise protected from disclosure under state or federal statutes,
21   court rules, case decisions, or common law. Accordingly, to expedite the flow of
22   information, to facilitate the prompt resolution of disputes over confidentiality of
23   documents and discovery materials, to adequately protect information the parties
24   are required and entitled to keep confidential, to ensure that the parties are
25   permitted reasonable necessary uses of such material in preparation for and in the
26   conduct of trial, to address their handling at the end of the litigation, and serve the
27   ends of justice, a protective order for such information is justified in this matter. It
28   is the intent of the parties that information will not be designated as confidential
                                               -1-
                                     STIPULATED PROTECTIVE ORDER
 1   for tactical reasons and that nothing be so designated without a good faith belief
 2   that it has been maintained in a confidential, non-public manner, and there is good
 3   cause why it should not be part of the public record of this case.
 4          C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
 5   SEAL
 6           The parties further acknowledge, as set forth in Section 12.3, below, that
 7   this Stipulated Protective Order does not entitle them to file confidential
 8   information under seal; Local Civil Rule 79-5 sets forth the procedures that must
 9   be followed and the standards that will be applied when a party seeks permission
10   from the court to file material under seal.
11          There is a strong presumption that the public has a right of access to judicial
12   proceedings and records in civil cases. In connection with non-dispositive
13   motions, good cause must be shown to support a filing under seal. See Kamakana
14   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
15   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
16   Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
17   protective orders require good cause showing), and a specific showing of good
18   cause or compelling reasons with proper evidentiary support and legal
19   justification, must be made with respect to Protected Material that a party seeks to
20   file under seal. The parties’ mere designation of Disclosure or Discovery Material
21   as CONFIDENTIAL does not— without the submission of competent evidence by
22   declaration, establishing that the material sought to be filed under seal qualifies as
23   confidential, privileged, or otherwise protectable—constitute good cause.
24          Further, if a party requests sealing related to a dispositive motion or trial,
25   then compelling reasons, not only good cause, for the sealing must be shown, and
26   the relief sought shall be narrowly tailored to serve the specific interest to be
27   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
28   2010). For each item or type of information, document, or thing sought to be filed
                                                -2-
                                      STIPULATED PROTECTIVE ORDER
 1   or introduced under seal in connection with a dispositive motion or trial, the party
 2   seeking protection must articulate compelling reasons, supported by specific facts
 3   and legal justification, for the requested sealing order. Again, competent evidence
 4   supporting the application to file documents under seal must be provided by
 5   declaration.
 6          Any document that is not confidential, privileged, or otherwise protectable
 7   in its entirety will not be filed under seal if the confidential portions can be
 8   redacted. If documents can be redacted, then a redacted version for public viewing,
 9   omitting only the confidential, privileged, or otherwise protectable portions of the
10   document, shall be filed. Any application that seeks to file documents under seal
11   in their entirety should include an explanation of why redaction is not feasible.
12

13   2.     DEFINITIONS
14          2.1     Actions: Yang v. Toh et al, CASE NO. 2:17-cv-06161 CAS (RAOx)
15   and related case Zhang v. Toh et al, CASE NO. 2:17-cv-07745 CAS (RAOx).
16          2.2     Challenging Party: a Party or Non-Party that challenges the
17   designation of information or items under this Order.
18          2.3     “CONFIDENTIAL” Information or Items: information (regardless of
19   how it is generated, stored or maintained) or tangible things that qualify for
20   protection under Federal Rule of Civil Procedure 26(c), and as indicated above in
21   the Good Cause Statement.
22          2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
23   their support staff).
24          2.5     Designating Party: a Party or Non-Party that designates information
25   or items that it produces in disclosures or in responses to discovery as
26   “CONFIDENTIAL.”
27          2.6     Disclosure or Discovery Material: all items or information, regardless
28   of the medium or manner in which it is generated, stored, or maintained (including,
                                                -3-
                                      STIPULATED PROTECTIVE ORDER
 1   among other things, testimony, transcripts, and tangible things), that are produced
 2   or generated in disclosures or responses to discovery in this matter.
 3         2.7    Expert: a person with specialized knowledge or experience in a
 4   matter pertinent to the litigation who has been retained by a Party or its counsel to
 5   serve as an expert witness or as a consultant in this Action.
 6         2.8    House Counsel: attorneys who are employees of a party to this
 7   Action. House Counsel does not include Outside Counsel of Record or any other
 8   outside counsel.
 9         2.9    Non-Party: any natural person, partnership, corporation, association
10   or other legal entity not named as a Party to this action.
11         2.10 Outside Counsel of Record: attorneys who are not employees of a
12   party to this Action but are retained to represent or advise a party to this Action
13   and have appeared in this Action on behalf of that party or are affiliated with a law
14   firm that has appeared on behalf of that party, and includes support staff.
15         2.11 Party: any party to this Action, including all of its officers, directors,
16   employees, consultants, insurers, retained experts, and Outside Counsel of Record
17   (and their support staffs).
18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
19   Discovery Material in this Action.
20         2.13 Professional Vendors: persons or entities that provide litigation
21   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
23   and their employees and subcontractors.
24         2.14 Protected Material: any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL.”
26         2.15 Receiving Party: a Party that receives Disclosure or Discovery
27   Material from a Producing Party.
28
                                               -4-
                                     STIPULATED PROTECTIVE ORDER
 1   3.    SCOPE
 2         The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or
 4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5   compilations of Protected Material; and (3) any testimony, conversations, or
 6   presentations by Parties or their Counsel that might reveal Protected Material.
 7         Any use of Protected Material at trial shall be governed by the orders of the
 8   trial judge. This Order does not govern the use of Protected Material at trial.
 9

10   4.    DURATION
11         Once a case proceeds to trial, information that was designated as
12   CONFIDENTIAL or maintained pursuant to this protective order used or
13   introduced as an exhibit at trial becomes public and will be presumptively
14   available to all members of the public, including the press, unless compelling
15   reasons supported by specific factual findings to proceed otherwise are made to the
16   trial judge in advance of or during the trial. See Kamakana, 447 F.3d at 1180-81
17   (distinguishing “good cause” showing for sealing documents produced in
18   discovery from “compelling reasons” standard when merits-related documents are
19   part of court record). Accordingly, the terms of this protective order do not extend
20   beyond the commencement of the trial.
21

22   5.    DESIGNATING PROTECTED MATERIAL
23         5.1    Exercise of Restraint and Care in Designating Material for Protection.
24         Each Party or Non-Party that designates information or items for protection
25   under this Order must take care to limit any such designation to specific material
26   that qualifies under the appropriate standards. The Designating Party must
27   designate for protection only those parts of material, documents, items or oral or
28   written communications that qualify so that other portions of the material,
                                              -5-
                                    STIPULATED PROTECTIVE ORDER
 1   documents, items or communications for which protection is not warranted are not
 2   swept unjustifiably within the ambit of this Order.
 3         Mass, indiscriminate or routinized designations are prohibited. Designations
 4   that are shown to be clearly unjustified or that have been made for an improper
 5   purpose (e.g., to unnecessarily encumber the case development process or to
 6   impose unnecessary expenses and burdens on other parties) may expose the
 7   Designating Party to sanctions.
 8         If it comes to a Designating Party’s attention that information or items that it
 9   designated for protection do not qualify for protection, that Designating Party must
10   promptly notify all other Parties that it is withdrawing the inapplicable designation.
11         5.2      Manner and Timing of Designations. Except as otherwise provided in
12   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
13   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
14   under this Order must be clearly so designated before the material is disclosed or
15   produced.
16         Designation in conformity with this Order requires:
17               (a) for information in documentary form (e.g., paper or electronic
18   documents, but excluding transcripts of depositions or other pretrial or trial
19   proceedings), that the Producing Party affix at a minimum, the legend
20   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
21   contains protected material. If only a portion of the material on a page qualifies for
22   protection, the Producing Party also must clearly identify the protected portion(s)
23   (e.g., by making appropriate markings in the margins).
24         A Party or Non-Party that makes original documents available for
25   inspection need not designate them for protection until after the inspecting Party
26   has indicated which documents it would like copied and produced. During the
27   inspection and before the designation, all of the material made available for
28   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                                                -6-
                                      STIPULATED PROTECTIVE ORDER
 1   identified the documents it wants copied and produced, the Producing Party must
 2   determine which documents, or portions thereof, qualify for protection under this
 3   Order. Then, before producing the specified documents, the Producing Party must
 4   affix the “CONFIDENTIAL legend” to each page that contains Protected
 5   Material. If only a portion of the material on a page qualifies for protection, the
 6   Producing Party also must clearly identify the protected portion(s) (e.g., by
 7   making appropriate markings in the margins).
 8               (b) for testimony given in depositions that the Designating Party
 9   identifies the Disclosure or Discovery Material on the record, before the close of
10   the deposition all protected testimony.
11               (c) for information produced in some form other than documentary and
12   for any other tangible items, that the Producing Party affix in a prominent place on
13   the exterior of the container or containers in which the information is stored the
14   legend “CONFIDENTIAL.” If only a portion or portions of the information
15   warrants protection, the Producing Party, to the extent practicable, shall identify
16   the protected portion(s).
17         5.3      Inadvertent Failures to Designate. If timely corrected within 45 days,
18   an inadvertent failure to designate qualified information or items does not,
19   standing alone, waive the Designating Party’s right to secure protection under this
20   Order for such material. Upon timely correction of a designation within 45 days,
21   the Receiving Party must make reasonable efforts to assure that the material is
22   treated in accordance with the provisions of this Order.
23

24   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
25         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
26   designation of confidentiality at any time that is consistent with the Court’s
27   Scheduling Order.
28
                                                -7-
                                      STIPULATED PROTECTIVE ORDER
 1         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 2   resolution process under Local Rule 37.1 et seq.
 3         6.3    The burden of persuasion in any such challenge proceeding shall be
 4   on the Designating Party. Frivolous challenges, and those made for an improper
 5   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 6   parties) may expose the Challenging Party to sanctions. Unless the Designating
 7   Party has waived or withdrawn the confidentiality designation, all parties shall
 8   continue to afford the material in question the level of protection to which it is
 9   entitled under the Producing Party’s designation until the Court rules on the
10   challenge.
11

12   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
13         7.1    Basic Principles. A Receiving Party may use Protected Material that
14   is disclosed or produced by another Party or by a Non-Party in connection with this
15   Action only for prosecuting, defending or attempting to settle this Action. Such
16   Protected Material may be disclosed only to the categories of persons and under
17   the conditions described in this Order. When the Action has been terminated, a
18   Receiving Party must comply with the provisions of section 13 below (FINAL
19   DISPOSITION).
20         Protected Material must be stored and maintained by a Receiving Party at a
21   location and in a secure manner that ensures that access is limited to the persons
22   authorized under this Order.
23         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
24   otherwise ordered by the court or permitted in writing by the Designating Party, a
25   Receiving Party may disclose any information or item designated
26   “CONFIDENTIAL” only to:
27

28
                                               -8-
                                     STIPULATED PROTECTIVE ORDER
 1            (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 2   well as employees of said Outside Counsel of Record to whom it is reasonably
 3   necessary to disclose the information for this Action;
 4            (b) the officers, directors, insurers, and employees (including House
 5   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
 6   this Action;
 7            (c) Experts (as defined in this Order) of the Receiving Party to whom
 8   disclosure is reasonably necessary for this Action and who have signed the
 9   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10            (d) the court and its personnel;
11            (e) court reporters and their staff;
12            (f) professional jury or trial consultants, mock jurors, and Professional
13   Vendors to whom disclosure is reasonably necessary for this Action and who have
14   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15            (g) the author or recipient of a document containing the information or a
16   custodian or other person who otherwise possessed or knew the information;
17            (h) during their depositions, witnesses, and attorneys for witnesses, in
18   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
19   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
20   they will not be permitted to keep any confidential information unless they sign the
21   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
22   agreed by the Designating Party or ordered by the court. Pages of transcribed
23   deposition testimony or exhibits to depositions that reveal Protected Material may
24   be separately bound by the court reporter and may not be disclosed to anyone
25   except as permitted under this Stipulated Protective Order; and
26            (i) any mediator or settlement officer, and their supporting personnel,
27   mutually agreed upon by any of the parties engaged in settlement discussions.
28
                                              -9-
                                    STIPULATED PROTECTIVE ORDER
 1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDER PRODUCED IN
 2         OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation
 4   that compels disclosure of any information or items designated in this Action as
 5   “CONFIDENTIAL,” that Party must:
 6         (a) promptly notify in writing the Designating Party. Such notification shall
 7   include a copy of the subpoena or court order;
 8         (b) promptly notify in writing the party who caused the subpoena or order
 9   to issue in the other litigation that some or all of the material covered by the
10   subpoena or order is subject to this Protective Order. Such notification shall
11   include a copy of this Stipulated Protective Order; and
12         (c) cooperate with respect to all reasonable procedures sought to be pursued
13   by the Designating Party whose Protected Material may be affected.
14         If the Designating Party timely seeks a protective order, the Party served
15   with the subpoena or court order shall not produce any information designated in
16   this action as “CONFIDENTIAL” before a determination by the court from which
17   the subpoena or order issued, unless the Party has obtained the Designating Party’s
18   permission. The Designating Party shall bear the burden and expense of seeking
19   protection in that court of its confidential material and nothing in these provisions
20   should be construed as authorizing or encouraging a Receiving Party in this Action
21   to disobey a lawful directive from another court.
22

23   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
24         PRODUCED IN THIS LITIGATION
25             (a) The terms of this Order are applicable to information produced by a
26   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
27   produced by Non-Parties in connection with this litigation is protected by the
28
                                              -10-
                                     STIPULATED PROTECTIVE ORDER
 1   remedies and relief provided by this Order. Nothing in these provisions should be
 2   construed as prohibiting a Non-Party from seeking additional protections.
 3             (b) In the event that a Party is required, by a valid discovery request, to
 4   produce a Non-Party’s confidential information in its possession, and the Party is
 5   subject to an agreement with the Non-Party not to produce the Non-Party’s
 6   confidential information, then the Party shall:
 7                (1) promptly notify in writing the Requesting Party and the Non-
 8   Party that some or all of the information requested is subject to a confidentiality
 9   agreement with a Non-Party;
10                (2) promptly provide the Non-Party with the relevant discovery
11   request(s), or a reasonably specific description of the information requested; and
12                (3) make the information requested available for inspection By the
13   Non-Party, if requested.
14             (c) If the Non-Party fails to seek a protective order from this court within
15   14 days of receiving the notice and accompanying information or any other period
16   as this Court may order, the Receiving Party may produce the Non-Party’s
17   confidential information responsive to the discovery request. If the Non-Party
18   timely provides an objection or seeks a protective order, the Receiving Party shall
19   not produce any information in its possession or control that is subject to the
20   confidentiality agreement with the Non-Party before a determination by the court.
21   Absent a court order or law to the contrary, the Non-Party shall bear the burden
22   and expense of seeking protection in this court of its Protected Material.
23

24   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25         If a Receiving Party learns that, by inadvertence or otherwise, it has
26   disclosed Protected Material to any person or in any circumstance not authorized
27   under this Stipulated Protective Order, the Receiving Party must immediately (a)
28   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                              -11-
                                     STIPULATED PROTECTIVE ORDER
 1   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
 2   the person or persons to whom unauthorized disclosures were made of all the terms
 3   of this Order, and (d) request such person or persons to execute the
 4   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 5   A.
 6

 7   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 8         PROTECTED MATERIAL
 9         When a Producing Party gives notice to Receiving Parties that certain
10   inadvertently produced material is subject to a claim of privilege or other
11   protection, the obligations of the Receiving Parties are those set forth in Federal
12   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
13   whatever procedure may be established in an e-discovery order that provides for
14   production without prior privilege review. Pursuant to Federal Rule of Evidence
15   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
16   of a communication or information covered by the attorney-client privilege or
17   work product protection, the parties may incorporate their agreement in the
18   stipulated protective order submitted to the court.
19

20   12.   MISCELLANEOUS
21         12.1 Right to Further Relief. Nothing in this Order abridges the right of
22   any person to seek its modification by the Court in the future.
23         12.2 Right to Assert Other Objections. By stipulating to the entry of this
24   Protective Order, no Party waives any right it otherwise would have to object to
25   disclosing or producing any information or item on any ground including grounds
26   not addressed in this Stipulated Protective Order. Similarly, no Party waives any
27   right to object on any ground to use in evidence of any of the material covered by
28   this Protective Order.
                                              -12-
                                     STIPULATED PROTECTIVE ORDER
 1         12.3 Filing Protected Material. A Party that seeks to file under seal any
 2   Protected Material must comply with Local Civil Rule 79-5. Protected Material
 3   may only be filed under seal pursuant to a court order authorizing the sealing of the
 4   specific Protected Material at issue. If a Party’s request to file Protected Material
 5   under seal is denied by the court, then the Receiving Party may file the information
 6   in the public record unless otherwise instructed by the court.
 7

 8   13.   FINAL DISPOSITION
 9         After the final disposition of this Action, as defined in paragraph 4, within
10   60 days of a written request by the Designating Party, each Receiving Party must
11   return all Protected Material to the Producing Party or, upon the Producing Party's
12   request, destroy such material. As used in this subdivision, “all Protected
13   Material” includes all copies, abstracts, compilations, summaries, and any other
14   format reproducing or capturing any of the Protected Material. Whether the
15   Protected Material is returned or destroyed, the Receiving Party must submit a
16   written certification to the Producing Party (and, if not the same person or entity,
17   to the Designating Party) by the 60 day deadline that (1) identifies (by category,
18   where appropriate) all the Protected Material that was returned or destroyed and
19   (2) affirms that the Receiving Party has not retained any copies, abstracts,
20   compilations, summaries or any other format reproducing or capturing any of the
21   Protected Material. Notwithstanding this provision, Counsel are entitled to retain
22   an archival copy of all pleadings, motion papers, trial, deposition, and hearing
23   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
24   reports, attorney work product, and consultant and expert work product, even if
25   such materials contain Protected Material. Any such archival copies that contain
26   or constitute Protected Material remain subject to this Protective Order as set forth
27   in Section 4 (DURATION).
28
                                              -13-
                                     STIPULATED PROTECTIVE ORDER
 1   14.   VIOLATION
 2         Any violation of this Order may be punished by appropriate measures
 3   including, without limitation, contempt proceedings and/or monetary sanctions.
 4   ///
 5   ///
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -14-
                                   STIPULATED PROTECTIVE ORDER
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2   DATED: March 15, 2019
 3

 4   /s/Rachel T. Gezerseh
     Attorneys for Plaintiff Fan Yang
 5

 6   DATED: March 15, 2019
 7
     /s/Rachel T. Gezerseh
 8   Attorneys for Plaintiff Fan Yang
 9

10   DATED: March 15, 2019
11

12   /s/David Morrow
     Attorneys for Defendant
13

14

15   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16   DATED: March 19, 2019
17

18
     HON. ROZELLA A. OLIVER
19   United States Magistrate Judge
20

21

22

23

24

25

26

27

28
                                            -15-
                                   STIPULATED PROTECTIVE ORDER
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I,                                        [print or type full name], of
 5   [print or type full address], declare under penalty of perjury that I have read in its
 6   entirety and understand the Stipulated Protective Order that was issued by the
 7   United States District Court for the Central District of California on [date] in the
 8   case of                Yang v. Toh et al, CASE NO. 2:17-cv-06161 CAS (RAOx)
 9   and related case Zhang v. Toh et al, CASE NO. 2:17-cv-07745 CAS (RAOx). I
10   agree to comply with and to be bound by all the terms of this Stipulated Protective
11   Order and I understand and acknowledge that failure to so comply could expose
12   me to sanctions and punishment in the nature of contempt. I solemnly promise that
13   I will not disclose in any manner any information or item that is subject to this
14   Stipulated Protective Order to any person or entity except in strict compliance with
15   the provisions of this Order.
16   I further agree to submit to the jurisdiction of the United States District Court for
17   the Central District of California for enforcing the terms of this Stipulated
18   Protective Order, even if such enforcement proceedings occur after termination of
19   this action.
20   I hereby appoint                                       [print or type full name] of
21                                                          [print or type full address and
22   telephone number] as my California agent for service of process in connection with
23   this action or any proceedings related to enforcement of this Stipulated Protective
24   Order.
25   Date:______________________________
26   City and State where sworn and signed:_________________________________
27   Printed name:
28   Signature: __________________________
                                              -16-
                                     STIPULATED PROTECTIVE ORDER
